DETAILED ACTION
Status of the Claims
1.	Claims 1, 2, 4, 7, 8, 10-11 and 14 are being examined in this application.

Election/Restrictions
2.	Applicant’s election without traverse of claims 1, 2, 4, 7, 8, 10-11 and 14 in the reply filed on 5/27/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 10-11 and 14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2016/0011135).
Claim 1.  Wang et al. teach a gas detector for detecting a volatile organic compound (VOC) gas (device for detecting xylene vapor (VOC); see abstract and [0045][0149] and Fig 3A), the detector comprising at least one transducer comprising at least one nanowire comprising an arene compound to capture a VOC gas (the device includes carbon nanowire 2 functionalized with calixarene to capture the xylene vapor; [0149]), wherein an electronic characteristic of the transducer changes when a VOC gas is captured by the arene compound (the conductance changes due to presence of xylene, [0149] and Fig 13).  

Claim 2.  Examiner is construing the limitation of “optionally wherein the BTEX gas is benzene” to be an optional element in the gas detector claim and not a required element of the claimed gas detector.
Wang et al. teach the VOC gas is a BTEX gas (xylene; [0149] is a BTEX gas as supported by applicant specification, page 1, ll. 10-11).  

Claim 4. Wang et al. teach the arene compound comprises a calixarene compound and/or wherein the arene compound is selected from a group consisting of: calix[4]arene; resorc[4]arene; pyrogallol[4]arene; and calix[5]arene (calixarene is isoprpolycalix[4]arene; [0149]).  
 
Claim 8. Examiner is construing the limitation of “optionally wherein the gas detector comprises a power source for driving a gate voltage VG and a source voltage VSD” to be an optional element in the gas detector claim and not a required element of the claimed gas detector.
Wang et al. teach the transducer comprises a field effect transistor (FET) comprising a source electrode, a gate electrode, and a drain electrode, wherein the at least one nanowire is coupled between the source electrode and the drain electrode (the device is comprised of source electrode, 4/104, drain electrode 5/106, a gate electrode 110, the nanotube is coupled between the source and drain electrodes; See Fig 5 and [0089]).  

Claim 10. Wang et al. teach a controller configured to measure the electronic characteristic of the transducer and determine whether a VOC gas is captured (change in current is measured; see Figs 12A-F and [0149], thus it is apparent an integrated circuit is configured to measure the electronic characteristic of the transducer and determine whether a VOC gas is captured).  

Claim 11. Wang et al. teach measuring threshold gate voltage [0145] and teach making calibration curve [0143], thus the controller (integrated circuit) could be configured to perform different measurements and calculation. The limitations reciting “measure the threshold gate voltage VTH necessary to drive the FET, calculate the change in VTH relative to a predetermined VTH, and compare the change in VTH with a threshold, wherein a VOC gas is determined to be captured if the change in VTH is greater than a threshold, optionally wherein the controller is configured to measure VTH by: 
increasing VG in increments and measuring the current ID at the drain electrode for each increment of VG to plot an ID/VG curve; 
identifying the linear region of the ID/VG curve; and extrapolating the linear region to the intersect with the ID = 0 axis such that the threshold VG at this intersect is determined” simply recite the integrated circuit/controller’s intended use and the courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 


Claim 14. Wang et al. teach making calibration curve [0143] and measuring threshold gate voltage [0145], thus the controller (integrated circuit) is comprised of a storage device, the controller (integrated circuit) could be configured to perform different measurements and calculation. The limitations reciting “storing a lookup table for comparing the change in VTH, VOC gas type and the concentration of the VOC gas, optionally wherein the controller is configured to determine the VOC gas type and the concentration of VOC gas using the lookup table and the measured change in VTH” simply recite the integrated circuit/controller’s intended use and the courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 1 above, and further in view of Haick (US 2010/0198521).
Claim 7. Wang et al. do not teach the at least one nanowire comprises a silicon nanowire. However, Haick et al. teach electronic device for the detection of volatile organic compounds (VOC’s) comprised of functionalized silicon nanowires field effect transistors [0025][[0018][0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Haick et al. teaching to try silicon nanowire instead of carbon nanotube in Wang et al. device because silicon nanowire was known to be used for detecting VOC’s and thus it use in the Wang et al. device would have yielded predictable solution with reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759